Carr, J.
recapitulated the facts, and said, he was of opinion, that the decree dismissing the bill was right. It is due to the quiet of families, and to justice, that these old settlements should be suffered to sleep in their graves, and not be dug up, to frighten and disturb the descendants of *461those who were parties. Lee died in 1795. In the same year, Moore qualified as his administrator: and he lived till 1822. Mrs. Todd married in 1810; and in that year, her husband was told all the facts concerning the sale of Eve, and that he ought then to sue; yet this suit was not brought till late in 1823, thirteen years after, and after Moore the administrator had died. He could probably have explained many things which now have a bad appearance. The slave Eve was bought in 1797. Ever since that time, she and her increase have been at the risk of the purchaser: if all of them had died, his would have been the loss. He had them twenty-six years, before this suit was brought, and thirteen years after the present plaintiffs knew the facts, and ought to have sued : all this time, he has been the insurer of their lives. And now it is asked, of equity, that he shall restore the slave and her thirteen children and pay hires for them. 1 am against the whole bill; and think (as lord Hardwicke said, in a case not stronger) that it would be setting the worst example, that could be set, for the disturbance of families, to encourage such attempts.
The other judges concurred, and the decree was affirmed.